Taliaferro, J.
The District Attorney of the Third Judicial District took a rule against the defendant to show cause why he should not be punished for a contempt of court charged to have been committed by him on the thirteenth of June, 1873, in the following manner : That immediately after vacating the bench for a recess (the court not having adjourned) the defendant approached John T. Ludeling, the Chief Justice, using towards him abusive and vituperative language, and at the same time made a violent assault upon his person. To the rule the defendant filed the following answer :
*533To the Honorable Judges of tbe Supreme Court of Louisiana, holding sessions at Opelousas:
In answer to the rule taken upon me to show cause why I should not be punished for contempt of your honorable court, I respectfully aver that, by the words spoken to and acts done towards the Hon. John T. Ludeling, during the recess of your session on yesterday, I intended no disrespect of, or eontempt for, the tribunal over which you preside.
That the words spoken to and my conduct towards him were not said and done directly in the presence or hearing of the court during the sitting of the same, and can not, therefore, be construed or taken to be a contempt of your honorable court.
After thus meeting the issue tendered to me by your honorable-court, I beg leave to state that in rising on yesterday morning from my seat, when Judge Ludeling was reading the decision in the case No. —, entitled John I. Adams & Co. v. Pannell Scott et al., my intention was only to call the attention of the court to the fact that the case had been submitted on briefs to be filed on that morning, that I had filed my briefs within the time granted, and that as they were upon, the clerk’s desk and had not been taken by him to your honors, the decision was being rendered without giving me a hearing.
I further beg leave to state that, in thus rising from my seat to give opportunity to the. court to recall the circumstances of the case, I was-acting only for the interest of my client, and not with any intention to violate the rule (unknown to the bar of this district) that the court could not be interrupted in any manner or for any cause while reading its decisions.
And I further beg leave to state that upon this occasion I was rudely and harshly treated by Judge Ludeling.
That I considered his conduct towards me in the light of a personal injury, and as such resented it, without intending any contempt of your honorable court. Respectfully submitted,
HENRY L. GARLAND.
The facts of the case are that, on the morning of the day set forth lathe rule, while the Chief Justice was reading an opinion of the court, the defendant, who is an attorney-at-law, rose and said he desired to> call the attention of the court to a decision which had just been rendered. The Chief Justice said to him that he must not interrupt the-court while' opinions were being read. Garland continued to address-the court, when the Chief Justice directed him to take his seat. He did so, but rose again soon after and addressed the court, whereupon the Chief Justice ordered a fine of ten dollars to be imposed upon him for a contempt of court. A short time after the court took a recess. No adjournment was made. The judges descended from the bench. While the Chief Justice was standing in the court room, having been *534stopped on Lis way to the door by a member of the bar, Garland approached him, while all the members of the court were in the room, and, after a short conversation regarding the conduct of the Chief Justice toward him, and in the presence of one at least of the members of the court, the other members of the court having left the room, and in the presence of the officers of the court, many members of the bar and a number of citizens, used abusive language toward and committed a violent assault upon him.
The answer being substantially a justification of the act, we regard .•it as an aggravation of the contempt.
It is therefore ordered that a fine of one hundred dollars be and the .same is hereby imposed upon the said Henry L. Garland, and that he 'be imprisoned twenty-iour hours in the public jail of the parish and ¿pay the costs of these proceedings.